Citation Nr: 1530581	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA pension benefits in the amount of $33,881.00, including the question of whether waiver is precluded by fraud, misrepresentation, or bad faith.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, Pennsylvania, which denied the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the amount of $33,881.00.  The St. Petersburg, Florida, RO has jurisdiction of the appeal.  The Board has reviewed the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In May 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The May 2015 Board hearing transcript has been associated with the electronic claims file on VBMS.


FINDINGS OF FACT

1. The creation of an overpayment, in the amount of $33,881.00, was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

2. The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA. 

3. Repayment of the overpayment debt would result in undue hardship to the Veteran.

4. Recovery of the overpayment would defeat the purpose of the VA pension benefits program.

5. A waiver of the overpayment would not result in unjust enrichment by the Veteran.

6. The Veteran's reliance on VA pension benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation

7. Recovery of the overpayment would be against equity and good conscience.


CONCLUSIONS OF LAW

1. The creation of the overpayment in the amount of $33,881.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2014).

2. The criteria for waiver of recovery of the overpayment of VA pension benefits in the amount of $33,881.00 are met.  38 U.S.C.A. § 5302 (West 2014); 
38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2014).  In February 2011, the Veteran requested a waiver of repayment of VA pension benefits on the basis that he did not intend to defraud the US Government because he mistakenly understood that he was not required to report Social Security Administration (SSA) disability income to VA.  In April 2011, the RO informed the Veteran that a waiver of the debt was denied.  A July 2011 statement of the case explained to the Veteran the bases for denial of the request for waiver of recovery of overpayment, and afforded the Veteran the opportunity to present information and evidence in support of the appeal.

Validity of Debt and Waiver of Recovery of an Overpayment Legal Authority 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2014).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2014).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

The Veteran requested waiver of overpayment of VA pension benefits in the amount of $33,881.00 based on his understanding that SSA income was not required to be reported to VA because it was "disability" income.  The Veteran stated that he reported the income in September 2010 when requested by VA and that he had no intent to defraud the United States government.  See February 2011 VA Form 21-4138.

After review of the record, the Board finds that the overpayment of VA pension benefits in the amount of $33,881.00 was validly created.  See 38 U.S.C.A. 
§§ 1114(a), 5313; 38 C.F.R. § 3.665.  In March 2008, the Veteran was awarded pension benefits based on zero income and was notified of his responsibility to immediately notify VA when he began receiving SSA income.  VA letters dated in November 2008, December 2008, and December 2009 notified the Veteran of his responsibility to immediately report to VA when he began to receive SSA income.  Based on information received by VA with respect to SSA income, a December 2010 letter notified the Veteran that VA pension benefits were terminated due to excessive income resulting in an overpayment.  The Veteran has not challenged the validity of the debt created. 
  
The Board next finds that the creation of the overpayment in the amount of $33,881.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The Veteran advanced that, while he received VA notices informing him of the requirement to report SSA income, a Dade City Veterans representative informed him that he was not required to report SSA income to VA because it was "disability" income.  See February 2011 VA Form 21-4138; April 2011 notice of disagreement; May 2015 Board hearing transcript.  The Board finds the Veteran's assertions to be plausible.  The Veteran was relying on what he thought was professional advice with respect to the duty to report SSA income.  The Veteran also had a flawed belief that "disability" payments are not "income," so are not reportable.  He mistakenly applied the IRS income tax rule that disability taxable to the VA disability benefits arena believing that SSA "disability" payments did not need to be reported to VA.  Given the Veteran's education and testimony, which reflect only a generalized understanding of the VA pension program, the Board finds the Veteran's story to be plausible.  

For these reasons, the Board finds that the creation of the overpayment in the amount of $33,881.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran is at fault in the creation of the overpayment, and that there is no fault of VA that could be balanced against the Veteran's fault.  The record reflects that VA notified the Veteran of his responsibility to immediately report to VA when he began to receive SSA income.  See e.g. November 2008, December 2008, and December 2009 VA notice letters.  Therefore, the Veteran should have been aware that receipt of SSA income triggered a responsibility to notify VA of such change.  The Board finds that the failure to provide such notification lies solely with the Veteran and that VA is not at fault.

The Board finds that repayment of the debt would result in undue hardship by depriving the Veteran and his family of the basic necessities of life.  The regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The record reflects that the Veteran has monthly income of approximately $1,107.50, and monthly expenses of approximately $983.00 per month.  See February 2011 VA Form 5655; May 2015 Board hearing transcript.  The February 2011 VA Form 5655 also reflects that the Veteran had $1,700.00 in the bank and a 1993 Chevrolet pick-up truck.  Based on the foregoing, repayment of the VA pension overpayment amount of $33,881.00 would deprive the Veteran of the basic necessities of life because the Veteran has a monthly net income of approximately $124.50, which does not factor any emergency spending that may arise.  This demonstrates that the Veteran does not have the financial means to pay the debt amount owed to VA while providing for the basic necessities for him and his family.  For these reasons, the Board finds that repayment of the overpayment debt would result in undue hardship to the Veteran.

The Board next finds that recovery of the overpayment would defeat the purpose for which the VA pension benefit was intended, and that waiver of the overpayment debt would not result in unjust enrichment by the Veteran.  VA's pension program provides monthly benefit payments to certain wartime veterans with financial need, after consideration of the respective veteran's financial position.  In this case, recovery of the overpayment would defeat the purpose of the VA pension program of helping this Veteran, who is in financial need, to cope with his financial challenges.  Moreover, given the Veteran's education and testimony, as well as plausible reliance on what he thought was professional advice, the Veteran had no intention to receive a benefit that was not due to him; therefore, waiver of the overpayment debt would not result in unjust enrichment by the Veteran.

Finally, the record does not reflect that reliance on VA pension benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Based on the foregoing, because repayment of the overpayment debt would result in undue hardship to the Veteran, the waiver of recovery of the VA indebtedness in the amount of $33,881.00 is warranted on the basis of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  


ORDER

Waiver of the recovery of overpayment of VA pension benefits in the amount of $33,881.00 is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


